Kellogg, P. J.:
The employer was carrying on the business of operating a steam machine for the threshing of grain and beans. The machine was moved from place to place for custom work. The claimant was a day laborer employed in working and moving said machine. When moving it from one place to another, while putting the separator in the barn, a wheel struck some obstruction, throwing the wagon tongue around, striking the claimant on his right knee, causing his injury. We think the case comes within group 41 of section 2 of the Workmen’s Compensation Law (Consol. Laws, chap. 67; Laws *237of 1914, chap. 41), the operation of a vehicle. (Matter of Costello v. Taylor, 217 N. Y. 179.)
By subdivision 4 of section 3 of the Workmen’s Compensation Law, farm laborers and domestics are not within the protection of the act; but a man who is traveling through the country with a machine, and stopping from place to place to thresh out the grain and beans of the farmers for a compensation, is not engaged in farming, and his employees are not farm laborers. He was running a threshing machine, and while that was not declared a hazardous business, the fact that the machine went from place to place like a wagon or vehicle, and upon wheels, brought it within the group stated, and the injury that came to the claimant arose from the operation of a wagon or vehicle — that is while putting it in the barn.
We answer the question in the affirmative — that the claimant was engaged in a hazardous employment at the time he received his injury.
All concurred.
Question certified answered in the affirmative.